People ex rel. LaPinta v Drurenda (2021 NY Slip Op 04980)





People v LaPinta


2021 NY Slip Op 04980


Decided on September 15, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 15, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SYLVIA O. HINDS-RADIX
BETSY BARROS
LARA J. GENOVESI, JJ.


2021-06504

[*1]The People of the State of New York, ex rel. 
vAnthony M. LaPinta, on behalf of Errick Allen, petitioner, James Drurenda, etc., respondent.


Reynolds, Caronia, Gianelli & La Pinta, P.C., Hauppauge, NY (Anthony M. La Pinta, named herein as Anthony M. LaPinta, pro se, and Mark D. Cohen of counsel), for petitioner.
John B. Chiara, Acting County Attorney, Mineola, NY (Robert F. Van der Waag of counsel), for respondent.
Letitia James, Attorney General, New York, NY (Kristen S. Bitetto of counsel), nonparty pro se.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to set reasonable bail concerning Errick Allen upon Nassau County Indictment No. 1017N/2021.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
AUSTIN, J.P., HINDS-RADIX, BARROS and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court